Citation Nr: 1617151	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  13-24 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a left distal humerus fracture, status post open reduction internal fixation (hereinafter "left elbow disability").  

2.  Entitlement to service connection for hypertension. 

3.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.   


REPRESENTATION

The Veteran is represented by: Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from December 1983 to April 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from September 2012 and October 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part denied an increased rating in excess of 10 percent for a left elbow disability, and denied reopening service connection for bilateral hearing loss and service connection for hypertension, respectively.  

In January 2016, the Veteran testified at a Board Videoconference hearing in Waco, Texas, before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of that hearing has been obtained.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Increased Rating for Left Elbow Disability 

At the January 2016 Board hearing, the Veteran testified that the pain he experiences from the service-connected left elbow disability radiates up his arm to his shoulder.  The Veteran testified that his doctor told him they believe his pain is from the nerve.  Additionally, an August 2013 private treatment record notes that the Veteran complained of radiating pain from the left elbow to the upper arm, forearm, and hand.  The August 2009 VA examination noted that the Veteran had surgery on the left elbow with open reduction internal fixation of the left distal humerus fracture with subcutaneous transposition of the ulnar nerve.  As the evidence suggests the (surgery for) left elbow disability may additionally have caused left ulnar nerve or other nerve disability, a remand is necessary so the Veteran may be afforded a VA examination to assess the severity of the symptomatology.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Additionally, a February 2016 letter indicates that the Veteran was seen in January 2016 at the Fort Worth VA Medical Center, and a Disability Benefits Questionnaire (DBQ) for the elbow was completed; however, the DBQ has not been associated with the claims file.  For this reason, the claim will be remanded to obtain the outstanding treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service Connection for Hypertension and 
Reopening Service Connection for Bilateral Hearing Loss 

In January 2015, the Veteran filed a timely notice of disagreement with the October 2014 rating decision; however, a statement of the case has not yet been issued.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board. See Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issues of service connection for hypertension and reopening service connection for bilateral hearing loss for further procedural action

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, after August 2014 and particularly the January 2016 DBQ from the Fort Worth VA Medical Center.  

2. Contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for the left elbow disability. 

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for the left elbow disability.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.  

3.  Schedule a VA examination regarding disabilities of left elbow and left arm peripheral nerves.  The examiner should diagnose and assess of the severity of any nerve impairment associated with the service-connected left elbow disability (distal humerus fracture with open reduction internal fixation with subcutaneous transposition of the ulnar nerve).  

4.  Then, readjudicate the issue of an increased rating for the left elbow disability.  If the benefits sought remain denied, issue a supplemental statement of the case and allow an appropriate amount of time for response before returning to the Board.  

5.  Issue a statement of the case regarding the issues of service connection for hypertension and whether new and material evidence has been received to reopen service connection for bilateral hearing loss.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



